Citation Nr: 1037018	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-21 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as due to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, 
including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the Veteran's application to reopen previously 
denied claims of service connection for a skin disability and for 
prostate cancer, including as secondary to ionizing radiation 
exposure.  A videoconference Board hearing was held at the RO in 
December 2004 before a Veterans Law Judge who subsequently 
retired from the Board; a copy of the hearing transcript has been 
added to the record.  Because the Veterans Law Judge who held the 
December 2004 hearing subsequently retired from the Board, the 
Veteran was offered the opportunity to participate in another 
Board hearing.  The Veteran declined to participate in another 
Board hearing in August 2006.

In May 2005, the Board reopened the Veteran's previously denied 
service connection claims for a skin disability and for prostate 
cancer, including as secondary to ionizing radiation exposure, 
and denied these claims on the merits.  Both the Veteran, through 
his attorney, and VA's Office of General Counsel filed a Joint 
Motion for Remand (Joint Motion) with the U.S. Court of Appeals 
for Veterans Claims (Court) and, in August 2006, the Court 
vacated and remanded the Board's May 2005 decision pursuant to 
the Joint Motion.  The Joint Motion specifically directed the 
Board to obtain any outstanding VA medical records, obtain a 
radiation dose estimate from the Defense Threat Reduction Agency 
(DTRA) (formerly the Defense Nuclear Agency), and then 
readjudicate the claims.  

In January 2007 and in May 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development consistent with the 
Court's August 2006 Order granting the Joint Motion.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran did not participate in radiation-risk activities 
during active service and is not a radiation-exposed Veteran.

3.  The competent medical evidence shows that the Veteran's 
prostate cancer is not related to active service.

4.  The competent medical evidence shows that the Veteran's skin 
disability is not related to active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active service, including 
as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).  

2.  A skin disability was not incurred in active service, 
including as due to ionizing radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
November 2001, August 2003, September 2004, March 2007, and in 
January 2009.  The November 2001 VCAA notice was provided prior 
to the July 2002 rating decision which denied the Veteran's 
claims; thus, this notice was timely.  The VCAA notice letters 
issued in March 2007 and in January 2009 also contained 
additional notice of the Dingess requirements.  The claimant has 
had the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  As 
the Veteran's service connection claims for prostate cancer and 
for a skin disability, each including as due to ionizing 
radiation exposure, are being denied in this decision, no new 
disability rating or effective date for an award of benefits will 
be assigned.  Accordingly, any defect with respect to the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  As noted 
in the Introduction, after the Veterans Law Judge who held the 
Veteran's original Board hearing in December 2004 subsequently 
retired from the Board, the Veteran was offered the opportunity 
to testify at another Board hearing and declined to do so in 
August 2006.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.    

As the Board noted in its January 2007 remand, it initially 
appeared that the Veteran's original claims file was lost by VA 
and had to be rebuilt.  It also appeared that the Veteran's 
original claims file had been maintained at the RO in Los 
Angeles, California, and/or at the RO in New Orleans, Louisiana.  
The Board directed in its January 2007 remand that the RO/AMC 
contact the RO's in Los Angeles, California, and in New Orleans, 
Louisiana, and request that these VA facilities conduct a 
thorough search of their files in an attempt to determine whether 
there were additional outstanding records from the Veteran's 
claims file which needed to be obtained and associated with the 
rebuilt claims file.  The New Orleans RO responded promptly in 
March 2007 that no records belonging to the Veteran were 
available at that facility.  After an unexplained delay, the Los 
Angeles RO also responded in May 2007 that no records belonging 
to the Veteran were available at that facility.

The RO also has made repeated attempts to obtain the Veteran's 
service treatment records.  The National Personnel Records Center 
(NPRC) notified VA as recently as May 2010 that the Veteran's 
service treatment records had been destroyed in a fire that 
occurred there in July 1973.  Although NPRC previously had 
provided this information to VA in April 2009 and on other 
earlier occasions, the Board notes that only the April 2009 and 
May 2010 responses from NPRC reflected the Veteran's correct 
dates of active service.  

The Veteran and his representative have contended that an 
(unidentified) federal agency misplaced or lost his service 
treatment records.  It appears that this argument rests on a 
misreading of communications contained in the claims file between 
the RO, the NPRC, the National Archives and Records 
Administration (NARA) and the U.S. Army Human Resources Command 
(formerly the U.S. Army Reserves Personnel Command).  NPRC 
informed VA in response to a request for the Veteran's service 
treatment records that these records had been sent from NPRC to 
the U.S. Army Reserves Personnel Command.  Accordingly, the RO 
made several unsuccessful attempts to contact the U.S. Army 
Reserves Personnel Command in January, July, and September 2009 
and request that this repository of federal records provide the 
Veteran's service treatment records or a negative response 
indicating that these records were not available.  While the RO 
waited for a response from the U.S. Army Reserves Personnel 
Command, the NPRC informed VA in April 2009 correspondence that 
the Veteran's service treatment records had been lost in a July 
1973 fire at the NPRC and were no longer available.  NPRC also 
informed the RO separately that the request for the Veteran's 
service treatment records had been forwarded to the NARA for a 
response.  A December 2009 VA Form 21-0820, "Report of 
Contact," indicates that RO personnel contacted the U.S. Army 
Reserves Personnel Command which confirmed that it had received 
3 requests from VA for the Veteran's service treatment records.  
According to the U.S. Army Reserves Personnel Command, VA's 
requests for the Veteran's service treatment records had been 
forwarded to the NARA because these records had been lost in the 
July 1973 fire at the NPRC.  After contacting the NARA, RO 
personnel were informed that a response from the NPRC would be 
forthcoming because the Veteran's service treatment records were 
fire-related.  As noted above, the NPRC notified VA in May 2010 
that the Veteran's service treatment records had been lost in a 
July 1973 fire and were no longer available.  

In cases where the Veteran's service treatment records (or other 
pertinent records, for that matter) are unavailable through no 
fault of the claimant, there is a heightened obligation to assist 
the claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to obtain 
his or her service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
Here, given the exhaustive efforts undertaken by the RO in this 
case to attempt to obtain the Veteran's service treatment 
records, and because it appears that these records burned up in 
the July 1973 fire at NPRC, the Board finds that it is reasonably 
certain that these records do not exist and further attempts to 
obtain them would be futile.  To the extent that either the 
Veteran or his service representative continues to assert that 
his service treatment records have been misplaced by an 
unidentified federal agency and remand is required to attempt to 
obtain them, the Board finds that remand is not required because 
the RO more than met its duty to comply with the prior remand 
directives concerning attempts to obtain the Veteran's service 
treatment records (which burned up in the July 1973 fire at NPRC) 
and any argument to the contrary is without merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be avoided).

The Veteran also has contended that he was treated at St. Mary's 
Medical Center in Long Beach, California, for his claimed 
disabilities in 1955.  In response to a request from the RO for 
the Veteran's private medical records, this facility informed VA 
in November 2003 that no such records were available.  The RO 
then contacted the Veteran in December 2003 and requested that he 
provide any copies of these records which were in his possession; 
the Veteran did not respond.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran and his representative have contended strenuously 
that he was a radiation-exposed Veteran who participated in 
radiation-risk activities during active service.  See 38 C.F.R. 
§§ 3.309, 3.311.  He specifically contended in a December 2007 
statement - which VA subsequently submitted to the Defense Threat 
Reduction Agency (DTRA) (formerly the Defense Nuclear Agency) - 
that he participated in atmospheric nuclear testing while 
assigned to the 933rd Anti-Aircraft Artillery Automatic Weapons 
Battalion in Yokohama, Japan, while on active service.  He has 
contended that he was taken by a U.S. Army truck from his unit in 
Yokohama, Japan, to Hiroshima, Japan, where he witnessed an 
atmospheric nuclear test.  Despite these contentions, as will be 
explained below, the DTRA has confirmed on several occasions that 
the Veteran was not a radiation-exposed Veteran and did not 
participate in radiation-risk activities during active service.  

Nevertheless, pursuant to the Court's August 2006 Order which 
granted the Joint Motion and the Board's January 2007 and May 
2008 remands, VA has obtained the Veteran's radiation dose 
estimate and his revised radiation dose estimate from the DTRA.  
DTRA confirmed that the Veteran was not a radiation-exposed 
Veteran and did not participate in radiation-risk activities 
during active service.  DTRA also confirmed that the Veteran's 
total in-service radiation dose was 0.0 rem.  Accordingly, the 
Board finds that VA is not required to obtain opinions from the 
Undersecretary for Health and from the Director, Compensation & 
Pension Service, concerning the contended etiological 
relationship between the Veteran's prostate cancer, skin 
disability, and his alleged in-service ionizing radiation 
exposure.  See 38 C.F.R. § 3.311.  

The Veteran has not asserted that he was diagnosed as having 
prostate cancer or a skin disability in service but instead has 
related these disabilities to his alleged in-service ionizing 
radiation exposure.  There is no evidence, other than the 
Veteran's statements, which indicates that prostate cancer or a 
skin disability may be associated with service.  The Veteran is 
not competent to testify as to etiology of either of these 
disabilities as they require medical expertise to diagnose.  Only 
a medical professional can provide an etiology based on radiation 
exposure and, as will be explained below, the competent medical 
evidence does not support any such etiology.  Thus, examinations 
are not required.  As VA has fulfilled the duty to notify and 
assist to the extent possible, the Board can consider the merits 
of this appeal without prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran contends that he incurred prostate cancer and a skin 
disability during active service.  He specifically contends that 
he incurred these disabilities as a result of exposure to 
ionizing radiation while on active service in the U.S. Army when 
he was driven from his unit (the 933rd Anti-Aircraft Artillery 
Automatic Weapons Battalion) in Yokohama, Japan, to Hiroshima, 
Japan, where he participated in an atmospheric nuclear test.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure during 
service in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  
First, the Veteran could demonstrate that his or her disease is 
among the 15 types of cancer which are presumptively service 
connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  
Second, a Veteran may show that the disease is on the list of 
"radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection of a disease claimed to have been caused by ionizing 
radiation can be established by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
which "includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving 
on active duty, participated in a "radiation risk activity," 
which is defined, in turn, as having participated in the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946, or whose service included onsite participation 
in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 
C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has 
one of the 15 presumptive diseases contained in § 1112(c)(2), 
such disease shall be considered to have incurred in or been 
aggravated by active service, despite there being  no record of 
evidence of such disease during a period of such service.  38 
U.S.C.A. § 1112(c).  Neither prostate cancer nor a skin 
disability is included in the list of presumptive diseases for 
which service connection is available for radiation-exposed 
Veterans.  

When it is determined that (1) a Veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 
or onsite participation in atmospheric nuclear testing; (2) the 
Veteran subsequently developed a radiogenic disease; and (3) such 
disease first became manifest 5 or more years after exposure, 
before adjudication of the claim, it must be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with specific enumerated procedures contained in 
§ 3.311(c).  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has resulted 
from exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for prostate cancer or 
for a skin disability, each including as due to ionizing 
radiation exposure.  Initially, the Board notes that neither 
prostate cancer nor a skin disability are among the 15 types of 
cancer which are presumptively service connected, pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, based on in-service 
ionizing radiation exposure.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309.  The Board also finds that neither prostate 
cancer nor a skin disability is a "radiogenic disease."  See 
38 C.F.R. § 3.311.  Instead, the Veteran contends that he was 
exposed to ionizing radiation when he was taken from his unit in 
Yokohama, Japan, to Hiroshima, Japan, where he participated in an 
atmospheric nuclear test.  The Veteran's service personnel 
records do not show that he participated in any atmospheric 
nuclear testing during active service.  Nor do these records show 
that the Veteran was a confirmed participant in the occupation of 
Hiroshima, Japan, as DTRA noted in September 2007 and in March 
2009.  Because the Veteran's service personnel records do not 
show that he participated in a recognized radiation risk activity 
and was not a radiation-exposed Veteran during active service, 
development of this claim under § 3.311 was not required.  Id.

Although the Veteran did not participate in a recognized 
radiation-risk activity and was not a radiation-exposed Veteran 
during active service, as noted above, both the Court's August 
2006 Order granting the Joint Motion and the Board's prior 
remands directed that the RO conduct appropriate development 
under § 3.311.  The Board observes that the RO completed the 
appropriate development under § 3.311 in this case.  First, the 
RO obtained the Veteran's radiation dose estimate from the DTRA.  
The DTRA concluded in September 2007 that the Veteran was not a 
confirmed participant in the occupation of Hiroshima, Japan, as 
defined in § 3.309.  The DTRA noted that, although it had 
provided a Scenario of Participation And Radiation Exposure 
(SPARE) to the Veteran based on his statements submitted to VA, 
he had not returned the SPARE as requested by DTRA.  The DTRA 
stated that none of the troops participating in the occupation of 
Japan received a dose from neutron radiation.  The DTRA stated 
that the Veteran's total external gamma dose radiation was 
0.0 rem; his upper bound total external gamma dose was 0.0 rem; 
his internal committed alpha dose to the prostate was 0.0 rem; 
his upper bound committed alpha dose to the prostate was 0.0 rem; 
his internal committed beta plus gamma dose to the prostate was 
0.0 rem; his upper bound committed beta plus gamma dose to the 
prostate was 0.0 rem; his total skin dose (hands and feet) beta 
plus gamma was 0.0 rem; finally, his upper bound total skin dose 
(hands and feet) beta plus gamma was 0.0 rem.  

The Veteran returned an annotated copy of the SPARE to VA in 
December 2007.  VA subsequently provided the Veteran's annotated 
copy of the SPARE to DTRA and requested a revised radiation dose 
estimate based on the information provided by the Veteran.  In 
response, DTRA informed VA in March 2009 that it had reviewed the 
Veteran's annotated copy of the SPARE.  Although the Veteran 
contended on his annotated SPARE that his arrival date of 
July 24, 1946, at Yokohama, was false, DTRA noted that the 
Veteran's own service personnel records showed that he had 
arrived in Japan on that date.  The Veteran also contended that 
he was transferred to B Battery, 933rd Anti-Aircraft Artillery 
Automatic Weapons Battalion on July 26, 1946; however, DTRA noted 
that morning reports from this unit showed that, in fact, he had 
joined B Battery 4 days later on July 30, 1946.  The Veteran 
further contended that he was not assigned to this unit when it 
relocated to the vicinity of the Takimi River, Yokohama, on 
October 22, 1946; however, DTRA noted that morning reports for 
this unit also indicated that he was assigned to it until May 28, 
1947, when he was transferred to another unit for return to the 
United States.  Finally, DTRA noted that the Veteran contended 
that he had witnessed an atmospheric nuclear test in Hiroshima, 
Japan, while on active service and had remained in the vicinity 
of the test until being told to leave the area.  DTRA stated that 
Operation CROSSROADS was conducted at Bikini Atoll, Marshall 
Islands, from July 1 to August 31, 1946, more than 2,000 nautical 
miles from Hiroshima.  With the exception of Operation 
CROSSROADS, DTRA stated that no other atmospheric nuclear tests 
were conducted until 1948 and no atmospheric nuclear testing was 
ever conducted in Japan.  After reviewing the Veteran's annotated 
copy of the SPARE, DTRA concluded that the radiation dosimetry 
information provided in September 2007 remained current.  Because 
the Veteran did not participate in a radiation-risk activity and 
was not a radiation-exposed Veteran during service, the Board 
finds that no further development under § 3.311 was required.  
See 38 C.F.R. § 3.311.

Despite the repeated assertions of the Veteran and his 
representative, the Board finds that there is no credible 
evidence anywhere in the claims file supporting the assertion 
that the Veteran participated in radiation-risk activities during 
active service or was a radiation-exposed Veteran.  See 38 C.F.R. 
§§ 3.309, 3.311.  The Board notes initially that neither the 
Veteran nor his representative has ever provided a specific date 
when he allegedly participated in an atmospheric nuclear test 
while on active service in Japan.  Instead, as noted elsewhere, 
the Veteran simply has asserted that he was taken from his unit 
in Yokohama, Japan, to Hiroshima, Japan, where he witnessed an 
atmospheric nuclear test.  Such assertion beggars belief, 
particularly in light of the findings by DTRA in September 2007 
and in March 2009 that the Veteran was on active service in Japan 
more than 2,000 nautical miles from Operation  CROSSROADS, the 
only atmospheric nuclear test conducted during his period of 
active service, and no atmospheric nuclear test was ever 
conducted in Japan.  The Veteran has never asserted that he 
participated in Operation CROSSROADS and, as noted, his service 
personnel records do not indicate that he participated in any 
atmospheric nuclear testing during service.  The competent 
medical evidence also does not show that either the Veteran's 
prostate cancer or his skin disability was caused by his alleged 
in-service radiation exposure.  The Veteran has not identified or 
submitted any competent evidence, including a nexus opinion, 
relating either of these disabilities to his alleged in-service 
radiation exposure.  Because the Veteran did not participate in a 
radiation-risk activity and was not a radiation-exposed Veteran 
during active service, the Board finds that service connection 
for prostate cancer and for a skin disability is not warranted on 
a presumptive service connection basis due to in-service 
radiation exposure. 

The Veteran also is not entitled to service connection for 
prostate cancer or for a skin disability on a direct service 
connection basis.  It is unfortunate that the Veteran's service 
treatment records were lost in the July 1973 fire at the NPRC.  
The Board notes, however, that the Veteran has not contended that 
he was treated either for prostate cancer or for a skin 
disability during active service.  He contends instead that he 
developed both of these disabilities decades after his service 
separation as a result of his alleged in-service radiation 
exposure; as noted above, the Veteran's allegation of in-service 
radiation exposure is inherently incredible.  Accordingly, the 
Board finds that the absence of service treatment records dated 
more than 60 years ago is not material to the issue of whether 
either the Veteran's prostate cancer or his skin disability is 
related to active service.  

The Veteran's post-service VA and private treatment records 
demonstrate the presence of prostate cancer on biopsy in June 
2000.  Although it is not entirely clear from the record what 
skin disability the Veteran asserts is related to active service, 
the post-service medical evidence shows that he has been 
diagnosed as having multiple skin conditions (variously diagnosed 
as a chronic recurring skin condition on the hands and feet in 
November 1988, questionable exfoliative dermatitis in October 
1989, dishydrotic eczema in September 1992, and hyperkeratosis in 
November 2001) since his service separation in July 1947.  The 
Board observes that neither prostate cancer nor a skin condition 
was diagnosed until several decades after service separation.  
And evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the Veteran's 
post-service VA or private treating physicians have related 
either his prostate cancer or a skin disability to active service 
or any incident of such service.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates either of these disabilities to 
active service.  Absent competent evidence, to include a medical 
nexus, relating either the Veteran's prostate cancer or his skin 
disability to active service, the Board finds that service 
connection is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of prostate cancer and a skin disability have 
been continuous since service.  He asserts that he continued to 
experience these symptoms after he was discharged from service.  
In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of either of 
these disabilities after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of prostate cancer and a skin disability 
since active service is inconsistent with the other lay and 
medical evidence of record.  Indeed, when he was examined for 
prostate cancer beginning in the year 2000, he did not report any 
in-service history of prostate symptoms.  Although he now 
contends that his alleged in-service ionizing radiation exposure 
caused his prostate cancer and a skin disability, the Veteran did 
not report any in-service ionizing radiation exposure to any of 
the post-service treating physicians who treated him for these 
disabilities.  (The Board notes parenthetically that it already 
has concluded that the Veteran's assertions of in-service 
ionizing radiation exposure are entirely without merit.)  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board 
decision assigning more probative value to a contemporaneous 
medical record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving 
higher probative value to a contemporaneous letter the Veteran 
wrote during treatment than to his subsequent assertion years 
later).

The post-service medical evidence does not reflect complaints or 
treatment related to either prostate cancer or for a skin 
disability for several decades following active service.  The 
Board emphasizes the multi-year gap between discharge from active 
service (1947) and initial reported symptoms related to a skin 
disability in 1988 (more than a 40-year gap) and initial reported 
symptoms related to prostate cancer in 2000 (more than a 50-year 
gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  The 
Board also notes that the Veteran sought treatment for a myriad 
of medical complaints since discharge from service, including 
coronary artery disease, hypertension, and diabetes mellitus.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported any skin or 
prostate complaints.  He also never reported his alleged in-
service history of ionizing radiation exposure.  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (finding that lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (holding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes, his own previous 
histories of onset of symptoms given after service, and the 
absence of complaints or treatment for decades after service.  
For these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a skin disability, 
including as due to ionizing radiation exposure, is denied.

Entitlement to service connection for prostate cancer, including 
as due to ionizing radiation exposure, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


